Citation Nr: 0610155	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from January 1981 to 
December 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October2002 rating decision.

In a statement in support of his claim (March 2004), the 
veteran indicated that if he failed to meet the criteria for 
a TDIU, he would like to be considered for an "increase in 
[his] benefits," based on the results of a recent MRI.  
Accordingly, a claim of entitlement to increased schedular 
evaluations for his service connected disabilities is 
referred to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected lower back disability is 
rated as 60 percent disabling, and his ulcer disability is 
rated 10 percent disabling.

2.  The evidence fails shows that the veteran is unemployable 
due to service connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
a lower back strain (rated as 60 percent disabling) and a 
duodenal ulcer (rated as 10 percent disabling).  His combined 
rating is 60 percent.  

On his application for TDIU in September 2001, the veteran 
indicated that he had become too disabled to work in 1998; 
yet, on the same application, he described three different 
places he had worked in the previous five years and indicated 
that he had been trying to gain work through temp agencies 
since he had become too disabled to work.  Additionally, the 
record shows the veteran worked for a construction firm for 
more than two months in 2003, and as a painter thereafter.  

VA treatment records and VA examinations have also failed to 
show that the veteran is unemployable, nor do these records 
reflect the opinion of those treating the veteran that he was 
considered unemployable.  On a VA examination in July 2002, 
there was no indication given that the veteran was not 
employable.  Additionally, VA treatment records from April 
2003 indicated that the veteran had no barriers to learning, 
no special learning needs, and he was receptive to education.

There is also no evidence that the veteran has applied for 
Social Security disability benefits.  

While the veteran continues to maintain that he is not 
employable, no medical evidence has been submitted to 
corroborate that assertion.  As such, the veteran's claim is 
denied as the evidence fails to show that he is unemployable 
as a result of his service-connected disabilities.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a June 2002 letter, 
which, along with the statement of the case and supplemental 
statements of the case, clearly advised him of the four 
elements required by Pelegrini II.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, it was given prior to a subsequent 
adjudication (in a June 2005 supplemental statement of the 
case).  In short, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Additionally, the 
veteran indicated in March 2004 that he had no additional 
evidence to submit.

Further, while the veteran was not given notice addressing 
the effective date that could be assigned were the benefits 
sought granted, since the evidence is against the conclusion 
the veteran is entitled to those benefits, this failure is 
harmless.  

VA treatment records have been obtained, as has an employment 
statement from the veteran's past employer.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A TDIU is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


